United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3181
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Ronald Spears,                          *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 17, 2006
                                Filed: July 20, 2006
                                 ___________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Ronald Spears was convicted of second degree murder and aiding and abetting
in violation of 18 U.S.C. §§ 1111, 1153, and 2; assault with a dangerous weapon and
aiding and abetting in violation of 18 U.S.C. §§ 113(a)(3), 1153, and 2; and use of a
firearm during the commission of a crime of violence in violation of 18 U.S.C. §
924(c)(1). He was sentenced to 156 months’ imprisonment on the second degree
murder charge; to a concurrent sentence of 120 months on the assault with a
dangerous weapon charge; and to a consecutive sentence of 120 months on the use of
firearm charge. Spears appeals, contending that the evidence was insufficient to
support his conviction. We affirm.
                                          I.
       Ivan Crissler spent July 19, 2004, with his friends in Belcourt, North Dakota,
on the Turtle Mountain Indian Reservation. The group spent most of the evening
cruising around town in a maroon van driven by Jesse Davis. The group was drinking
and causing trouble.

       That same evening, Spears and his girlfriend, Cassandra Rodewald, visited
Spears’s uncle, Morgan Dubois. At around 11:30 p.m., they headed home. Rodewald
was driving, Spears was in the passenger’s seat, and their two young children were in
the back seat. Along the way, Rodewald noticed a maroon van on the side of the road.
As Rodewald began to decelerate for a stop sign, the van pulled behind her and rear-
ended her car, forcing her car across the intersection and into a ditch. Rodewald drove
out of the ditch and towards town; the van turned and went in a different direction.
Spears told Rodewald that he believed that the van belonged to Davis and that he had
seen Davis driving it earlier that day.

       Rodewald and Spears located a police officer to report the incident. The officer
instructed them to go to the police station to report it. Because Spears had a warrant
outstanding for his arrest, Rodewald dropped him off at the Belcourt Old Housing area
before she went to the station. Spears was angry, and he told Rodewald that he was
“going to go find this guy.” Tr. at 661.

       Spears returned to Dubois’s residence and asked to borrow his car, a dark blue
Pontiac Firebird with a light blue hood. Around this time, Davis was driving the van
near the area where Dubois lived. Davis and one of the occupants of the van testified
that they saw the Firebird exiting Dubois’s driveway. The car followed the van, and
the two vehicles chased each other on a gravel road just outside of Belcourt. Davis
saw Spears in the car, and he thought that he saw a gun pointing out of the car. The
last time the van turned to follow the Firebird, its occupants lost sight of the car due
to the dust and the darkness.

                                          -2-
       Davis heard a shot coming from what he believed to be close range. A single
bullet penetrated the rear panel of the van, striking Crissler in the neck, killing him.
As Davis drove to the police station in Belcourt to report the incident, the van
occupants saw the headlights of a car that was pulling out of the ditch. The van
arrived at the Center just before 1:00 a.m.

       At approximately 1:00 a.m., Spears went to his mother’s residence and
borrowed her van, leaving the Firebird in her yard. When police officers located the
Firebird at this residence, they saw a rifle case in the vehicle. The person who had
driven the car before Spears arrived at the Dubois residence testified that the case was
not in the Firebird when Spears took the car. Rodewald testified that Spears usually
kept his rifle in a green case.

       Spears went to his home to change clothes. He then returned to the Belcourt
Old Housing area, where the police found him speaking to Daryl Decoteau. The
officers called out to Spears, who moved quickly toward them. Before being taken
into custody, Spears was allowed to speak to Rodewald.

        After Spears was arrested, Rodewald met up with Decoteau. Decoteau had a
rifle that Rodewald recognized as belonging to Spears. Decoteau told her something
to the effect that “he kept it for his bro.” Tr. at 674. Rodewald went to the residence
of Richard Grant and asked if the rifle could be stored there. She left the house and
returned a few minutes later with Decoteau and the rifle. Decoteau handed the rifle
to Grant through the back door.

                                            II.
       Spears argues that the evidence was insufficient to convict him and that two of
the government’s primary witnesses were not credible. We review de novo the
sufficiency of the evidence and view the evidence in the light most favorable to the
verdict, giving it the benefit of all reasonable inferences. United States v. Hill, 410

                                          -3-
F.3d 468, 471 (8th Cir. 2005). We reverse only if no reasonable jury could find the
defendant guilty beyond a reasonable doubt. Id. On appeal, we do not weigh the
evidence or assess the credibility of the witnesses. United States v. Harris, 310 F.3d
1105, 1111 (8th Cir. 2002). Instead, the jury has sole responsibility for resolving
conflicts or contradictions in testimony, and we must resolve credibility issues in
favor of the verdict. United States v. Morin, 338 F.3d 838, 844 (8th Cir. 2003).

      Spears argues that the only evidence proved at trial was that he owned a rifle
and that he asked to borrow Dubois’s Firebird on the night of July 19, 2004. He
argues that the evidence did not show that he was the one who committed the crimes.
We disagree. Although the evidence presented in this case was largely circumstantial,
we conclude that it was sufficient to support his convictions.

        Spears and Davis had a history of bad blood between them, and Spears correctly
believed that Davis was driving the van that forced his family’s car into the ditch.
Rodewald testified that Spears was angry when she dropped him off at the Belcourt
Old Housing area, and he told her that he was going to look for Davis. Dubois
testified that Spears asked to borrow his Firebird.

      Davis and one of his passengers testified that they saw Spears in the Firebird
that was chasing them that evening, and Davis testified that he thought he saw a gun.
Soon after the occupants of the van lost sight of the Firebird, Crissler was shot.

      The Firebird was found at Spears’s mother’s residence with a gun case inside.
The evidence showed that the case was not in the Firebird before Spears borrowed the
car and that the case was the same color as Spears’s case. Rodewald testified that
Decoteau was in possession of Spears’s rifle after Spears’s arrest and that Decoteau
and Rodewald brought the rifle to Grant’s home on the night of Crissler’s death.




                                         -4-
      Though largely circumstantial in nature, the evidence was sufficient to sustain
the verdict. Accordingly, the judgment is affirmed.
                      ______________________________




                                         -5-